OPINION OF THE COURT
PER CURIAM:
Appellant Harry Richard Englert, Jr., pleaded guilty to murder generally in the shooting death on April 26, 1975, of Muriel A. Knox. The relevant facts appear in Commonwealth v. Geiger, 475 Pa. 249, 380 A.2d 338 (1977). The court accepted Englert’s plea and, after a degree-of-guilt hearing, found him guilty of murder of the second degree. Post-verdict motions were denied, and the court imposed a mandatory sentence of life imprisonment. This direct appeal followed.
Englert argues that (1) the trial court erred in refusing to quash or reduce a charge of murder of the first degree and thereby coerced him into pleading guilty to murder generally in order to avoid the possibility of the death penalty, that (2) the application to him of the felony-murder doctrine as codified in section 2502(b) of the Crimes Code violated his constitutional right to due process of law, that (3) the Commonwealth’s evidence was insufficient to prove beyond a reasonable doubt that he had the requisite *227specific intent to commit the crime of robbery, and that (4) various findings of fact and conclusions of law of the trial court were not supported by the evidence. For the reasons stated in Commonwealth v. Geiger, supra, we conclude that the first issue has been waived and that the others are without merit.
Accordingly, the judgment of sentence is affirmed.